EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Gerald Vento, President and Chief Executive Officer of magicJack VocalTec Ltd. (the "Company"), certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: This Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2014, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Gerald Vento Gerald Vento President and Chief Executive Officer Dated: March 16, 2015
